Citation Nr: 1751366	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  13-28 701A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a cervical spine condition (claimed as back condition)


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Angela Norwood, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In May 2017, the Veteran testified at a hearing held via video conference before the undersigned Veterans Law Judge. A transcript of the hearing has been associated with the claims file.

FINDING OF FACT

The Veteran's cervical degenerative disc disease and spondylosis is etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for degenerative disc disease and spondylosis have been met. 38 U.S.C.A. § 1101, 1112, 1116, 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim and also entitlement to service connection for cervical spine condition or back condition. Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016). Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Service Connection 

The Board finds that service connection is warranted for the Veteran's cervical spine condition as the evidence for and against a finding that cervical spine condition was incurred due to active military service is at least in equipoise.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. §§1131; 38 C.F.R. § 3.303(a).  In order to establish entitlement to service connection, there must be (1) the existence of a present disability; (2) in-service incurrence or aggravation of an injury or disease; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran's medical records indicate that he has various cervical conditions, including herniated discs, degenerative disc disease, stenosis, and spondylosis. Therefore, the Veteran has a present disability.

The Veteran credibly contended, during hearing testimony and in various written statements, that he injured his neck during an in-service parachute jump. An August 2013 VA examination indicates that the Veteran's service medical records document an injury during a parachute jump in March 1977, in which the Veteran incurred abrasions on the face, neck, mucous membranes, and mouth. 

Turning to whether there is a nexus between the Veteran's cervical spine condition and his active military service, the Veteran has reported that he has continued to have symptoms since separating from service.

In a May 2002 treatment note from the Orthopedic Institute of Pennsylvania, the Veteran reported having neck and back pain since December 1999, which he attributed to an injury incurred as a truck driver. In June 2002, an MRI of the cervical spine showed multilevel degenerative disc disease with some protrusion of C4-5 and C5-6, as well as foraminal narrowing of C3-4 through C6-7. Orthopedic records from 2003 and outpatient family practice notes from 2009 to 2011 note ongoing issues with neck pain, stenosis, cervical disc displacement, radiculopathy, and spondylosis. The Veteran has also been followed at Lebanon VA Chronic Pain Clinic since July 2012. Treatment has included physical therapy and multiple trigger point and epidural steroid injections. Further, a May 2013 MRI of the cervical spine showed mild to moderate degenerative changes of the cervical spine, with varying degrees of spinal canal and neuroforaminal stenosis. 

The Veteran's August 2013 VA examiner noted that the Veteran had a current diagnosis of degenerative disc disease/spondylosis but found that the Veteran's condition was less likely than not due to service. The examiner's rationale was that the Veteran's service medical records, including the documented 1977 parachute injury, were not supportive of a significant injury to the cervical spine. The examiner also noted that there was no clear documentation in the civilian medical records of neck complaints until 1999, when the Veteran was working as a truck driver. 

In contrast, in June 2017, the Veteran's private physician concluded, after reviewing the Veteran's medical records and treatment history, that it was at least as likely as not that the Veteran's cervical spine condition was related to his 1977 parachute injury. 

In light of the above, the Board finds that the evidence is at least in equipoise regarding service connection for cervical spine condition, and will resolve reasonable doubt in favor of the Veteran. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  All the elements necessary for establishing service connection are met and the Veteran's claim for service connection for cervical spine condition is granted.




ORDER

Entitlement to service connection for degenerative disc disease and spondylosis is granted.



____________________________________________
M.H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


